                      Case 1:18-cv-02340-RJL Document 94 Filed 05/24/19 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                             __________      of Columbia
                                                         District of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-02340-RJL
              CVS Health Corporation, et al.                   )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Aetna Inc.                                                                                                   .


Date:          05/24/2019                                                                /s/ Enu A. Mainigi
                                                                                         Attorney’s signature


                                                                               Enu A. Mainigi (D.C. Bar No. 454012)
                                                                                     Printed name and bar number


                                                                                  WILLIAMS & CONNOLLY LLP
                                                                                    725 Twelfth Street N.W.
                                                                                     Washington, DC 20005
                                                                                               Address

                                                                                         emainigi@wc.com
                                                                                            E-mail address

                                                                                          (202) 434-5420
                                                                                          Telephone number

                                                                                          (202) 434-5029
                                                                                             FAX number
          Case 1:18-cv-02340-RJL Document 94 Filed 05/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Enu A. Mainigi, hereby certify that on May 24, 2019, I caused a copy of the foregoing

document to be filed with the Court using the CM/ECF system, to be served upon Plaintiffs

United States of America, State of California, State of Florida, State of Hawaii and State of

Washington via the CM/ECF system, and to be served upon Plaintiff State of Mississippi by

mailing the documents electronically to its duly authorized legal representative:


Counsel for State of Mississippi:
Crystal Utley Secoy
Consumer Protection Division
Mississippi Attorney General’s Office
P.O. Box 22947
Jackson, Mississippi 39225
Phone: (601) 359-4213
cutle@ago.state.ms.us



                                                 /s/ Enu A. Mainigi
                                                 Enu A. Mainigi
                                                 WILLIAMS & CONNOLLY LLP
                                                 725 12th Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel.: (202) 434-5420
                                                 Fax: (202) 434-5029
                                                 Email: emainigi@wc.com
